Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Billy Steven Nowden, Appellant                        Appeal from the 6th District Court of Lamar
                                                       County, Texas (Tr. Ct. No. 24435).
 No. 06-16-00086-CR         v.                         Memorandum Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Billy Steven Nowden, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 26, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk